This conviction was for burglary of a private residence. On a former day of the term the appeal was *Page 304 
dismissed because of insufficient recognizance. A proper recognizance has been filed, and, therefore, the appeal is re-instated and will be decided upon the record.
There is but one question in the case, though presented by different bills of exception. The first and second bills were reserved to the action of the court permitting the two witnesses, one named in each bill, to testify to appellant's confession. The third bill was to the refusal to give a charge instructing the jury not to consider the confession, and the fourth was reserved to the overruling of the motion for new trial.
The evidence shows that the private residence was burned at night; that it had been closed and the owner and his family were absent, and that during their absence at night the house was burned. There was a pistol in the house which had been borrowed by the owner of the residence from a relative. The owner of the house was anxious to recover this pistol. After investigating the premises and matters connected with the burning, the conclusion was reached that appellant was either guilty or had some connection with it. He had in the meantime gone to an adjoining county. He was followed there by the owner and a deputy sheriff of Sabine County. After conferring with the sheriff of the county where appellant was located, they took him in charge, and either by threats or persuasion, or both, he made a confession, told the circumstances, and through his confessions and his acts while under arrest they recovered the pistol. The whereabouts of the pistol was unknown until appellant made the confession and went with the officers to the parties from whom the pistol was secured. The confession is full, connecting appellant with entering the house, seeking the pistol, and, as he claimed, incidentally burning the house while in it. He disclaimed any wilful purpose in regard to burning the house in his confession, but stated that in lighting matches and hunting around through the house for property and perhaps the pistol specially the house caught fire. Under the testimony, before he could have entered the house some opening must have been forced and the house broken. We are of opinion that the confession, although appellant was under arrest, was admissible, though secured by threats or persuasion. Articles 809 and 810 C.C.P., provide that unwarned confessions shall not be used when the party is under arrest unless in connection with that he makes statements which lead to the recovery of the fruits of the crime, and where he does make such statements they are admissible, although unwarned and under arrest, and although the confession is obtained by persuasion or by threats. The cases will be found collated in Branch's Crim. Law, Sec. 222, and Branch's P.C., pp. 36 and 37. The authorities are quite numerous sustaining the above statements and are in harmony with the statute. It is thought unnecessary to take up, analyze or quote from these opinions. They all sustain the ruling of the court with reference to the propositions above stated. *Page 305 
There being no reversible error in the record the judgment is affirmed.
Affirmed.